Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ela Baio on 1/29/2021.

Claims 1, 9, 12, 13, and 15 have been amended as follows.

1. (Currently Amended) A process for treating waste water, the process comprising:
a.    providing plant-derived anionic nanofibrillar cellulose, said plant-derived anionic nanofibrillar cellulose having a zero sheer viscosity of 2,000 to 100,000 Pa*s, and a yield stress of 2 to 50 Pa, when dispersed to a concentration of 0.5 wt.-% in waste water;
b.   adding said plant-derived anionic nanofibrillar cellulose in an amount of 0.005 to 25 kg/m3 waste water, based on the dry weight of the nanofibrillar cellulose, to carry out a purification treatment comprising sorption of ions included in the wastewater, to a hydrogel of said plant-derived anionic nanofibrillar cellulose;
c.    separating the added plant-derived anionic nanofibrillar cellulose hydrogel with sorbed ions from the waste water, wherein said ions comprise positively charged metal ions and oxyanions selected from the group consisting of sulfate, sulfite, nitrate, phosphate, selenate, selenite, antimonite, dichromate and arsenate ions; and


9.    (Currently Amended) The process according to claim 1, wherein the metal ions comprise at least one 

12.    (Currently Amended) The process according to claim 1, wherein the the step of adding the plant-derived anionic nanofibrillar cellulose comprises forming a layer of the plant-derived anionic nanofibrillar cellulose hydrogel on a top of a filtration fabric or membrane.

13.    (Currently Amended) The process according to claim 1, wherein the the step of separating the added plant-derived anionic nanofibrillar cellulose hydrogel with ions sorbed thereto comprises filtration and/or centrifugation enabling trapping of the positively charged metal ions and the oxyanions included the plant-derived anionic nanofibrillar cellulose hydrogel.

15.    (Currently Amended) The process according to claim 1, further comprising separating the added plant-derived anionic nanofibrillar cellulose hydrogel with ions sorbed thereto from treated waste water by utilizing filtration or centrifugation.

Claims 10, 19, and 20 have been canceled.

The following is an examiner’s statement of reasons for allowance: the article “Ultrafine Cellulose Nanofibers as efficient Adsorbents for Removal of UO22+ in Water” by Ma et al is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773